Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 Feb. 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 1, it is still unclear if the polymerized syrup and the matrix are one and the same.
In order to further prosecution, the examiner is interpreting the matrix as being formed from the polymerized syrup.
Claims 2-8, 10 and 11 all depend from claim 1, and thus, they are also rendered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10, and 11 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Jambois et al. (US Patent Application 2009/0081448 A1, published 26 Mar. 20009, hereinafter Jambois) in view of Ma and Chen (“Pultruded fiber reinforced thermoplastic poly(methyl methacrylate) composites. Part I. Correlation of processing parameters for optimizing the process”, page 1086 – 1093 and “Pultruded fiber reinforced thermoplastic poly(methyl methacrylate) composites. Part II. Mechanical and thermal properties”, page 1094 – 1100, vols. 31, No. 15, published 1991, hereinafter Ma) alone or alternatively further in view of Koyanagi et al. (JP 2000/006328 A, published 11 Jan. 2000, hereinafter Koyanagi).

Jambois does not teach that the pultruded substrate is formed from a mixture of a homopolymer or copolymer of methyl methacrylate dissolved in methyl methacrylate monomer and fibrous materials as claimed.
Ma teaches that using thermoplastic poly(methyl methacrylate) (PMMA) in place of a thermoset polymer for forming a pultrusion allows for high-speed processing, low tooling cost, short cycle times, cost reduction due to unlimited shelf life, reduced scrap and waste due to recyclability, ease of repair and ability to weld or fuse parts together (Part II, page 1094, 1st column, 2nd paragraph).  The PMMA is a homopolymer (Part I, page 1086).  The pultrusions can be postformed by thermoforming (Part II, Page 1094, Abstract).  The fibers used can be glass, carbon or Kevlar® fibers with diameters in the micron range (Part I, page 1087, Table 1).  The fibers are in the form of bundles (Part I, page 1086, Abstract), which meets the two-dimensional macroscopic structure requirement of claim 1.  A polymerization initiator is used in the composition (Part I, page 1087, Table 1).  The PMMA wets out / impregnates the fiber (Part I, page 1088, 2nd column, Pulling Rate (In-line Speed) section, 2nd paragraph and page 1090, 2nd column, 1st paragraph).  The impregnation is carried out with a MMA prepolymer with a viscosity of around 0.90 to 1.20 Pa.s at 25°C, and the pre-polymer ((meth)acrylic syrup) that is then polymerized (Part I, page 1088, 1st st paragraph) to form the matrix (Part I, Abstract).
While Ma does not teach that the impregnation syrup is formed from the specific methyl methacrylate polymer dissolved in a (meth)acrylic monomer that comprises methyl methacrylate monomer, given that the claim is directed to the final polymerized form, this method of formation is a process limitation in a product claim.  The patentability of a product is independent of how it was made. "[E]ven though product­ by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentabi!ity of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden is on applicants to show Ma (Page 1094) product differences in product by process claims.  Given that the MMA prepolymer of Ma has a viscosity in the range of around 0.90 to 1.20 Pa.s (900 to 1200 mPa.s) at 25°C (Page 1088) measured by a viscometer (Page 1087) (the tool used for measuring dynamic viscosity in the instant application), and that these viscosity values are within the preferred viscosity range for the syrup of the instant application, the method of Ma would encompass producing the same product as the method of the instant application barring evidence to the contrary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pultrusion of Ma, in place of the thermoset st column, 2nd paragraph).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected a syrup viscosity from the overlapping portion of the range taught by Ma because overlapping ranges have been held to be prima facie obviousness.

Alternatively, Koyanagi teaches an acrylic dispersion comprising acrylic monomer, an acrylic polymer, and a curing agent (Abstract) for infiltrating fibers to form an acrylic laminate (Abstract).  Koyanagi teaches the acrylic monomer is methyl methacrylate (paragraph 0018), the polymer is poly(methyl methacrylate) (paragraph 0024) with a weight average molecular weight of 15,000 to 2,000,000 (paragraph 0025), and the viscosity of the acrylic dispersion is 10 to 1000 mPa-s (paragraph 0036).
Given that Jambois, Ma, and Koyanagi are drawn to drawn to fiber reinforced acrylic resins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic dispersion, comprising methyl methacrylate monomer and poly(methyl methacryate), to impregnate the fiber bundles in the fiber-reinforced laminate of Jambois in view of Ma.  Since Jambois, Ma, and Koyonagi are drawn to impregnating fiber bundles with acrylic resin, one of ordinary skill in the art would have a reasonable expectation of success in using the acrylic dispersion taught by Koyonagi in the fiber-reinforced acrylic resin of Jambois in view of Ma.  Further, Koyanagi teaches that his acrylic dispersion has good fluidity and results in good impregnation of the fiber reinforcement (paragraph 0036).
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected a weight average molecular weight from the overlapping portion of the range taught by Koyanagi because overlapping ranges have been held to be prima facie obviousness.

Claim 8 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Jambois et al. (US Patent Application 2009/0081448 A1, published 26 Mar. 20009, hereinafter Jambois) in view of Ma and Chen (“Pultruded fiber reinforced thermoplastic poly(methyl methacrylate) composites. Part I. Correlation of processing parameters for optimizing the process”, page 1086 – 1093 and “Pultruded fiber reinforced thermoplastic poly(methyl methacrylate) composites. Part II. Mechanical and thermal properties”, page 1094 – 1100, vols. 31, No. 15, published 1991, hereinafter Ma), alone or alternatively further in view of Koyanagi et al. (JP 2000/006328 A, published 11 Jan. 2000, hereinafter Koyanagi), and further in view of Balazek et al. (US Patent 4,938,823, published 03 Jul. 1990, hereinafter Balazek).
Regarding claim 8, Jambois in view of Ma, alone or alternatively further in view of Koyanagi, teaches the elements of claim 2, and Jambois teaches that the first coating layer can be formed from a thermoplastic polymer, and Jambois discusses examples of the polymers (paragraph 0025), although Jambois does not limit the polymer to those 
Jambois in view of Ma, alone or alternatively further in view of Koyanagi, does not disclose the use of acrylonitrile-butadiene-styrene as the thermoplastic polymer in the middle layer.
Balazek teaches thermoplastic polymers that can be coated onto a pultrusion.  His list of useable polymers for this application, which includes many of the same polymers listed by Jambois, includes acrylonitrile-butadiene-styrene (ABS) (col. 4, lines 13-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ABS as the first coating layer of Jambois in view of Ma, alone or alternatively further in view of Koyanagi, given that Balazek teaches ABS is an equivalent thermoplastic polymer that is effective for use as a coating for a pultrusion.

Claims 1, 3, 5-6, and 10-11 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al. (JP 2000/006328 A, published 11 Jan. 2000, hereinafter Koyanagi) and evidence provided by Carruthers (“What is resin transfer moulding (RTM)?”, Conventive Explains, accessed 01 Mar. 2022) and Magnin (“Acrylic resins selection for coatings”, SpecialChem, accessed 01 Mar. 2022).
Regarding claims 1, 3, and 5-6, Koyanagi teaches an acrylic dispersion comprising acrylic monomer, an acrylic polymer, and a curing agent (initiator) (Abstract) for infiltrating fibers to form an acrylic laminate (Abstract).  Koyanagi teaches the acrylic monomer is methyl methacrylate (paragraph 0018), the polymer is poly(methyl methacrylate) (paragraph 0024) with a weight average molecular weight of 15,000 to 2,000,000 (paragraph 0025), and the 
As evidenced by Carruthers, resin transfer moulding (RTM) is a closed-mould process for manufacturing composites (page 1, 1st paragraph). 
As evidenced by Magnin, acrylic resins are polymeric materials containing acrylic monomers, usually esters of acrylic and methacrylic acids (page 1, paragraph 1), that is, they are (meth)acrylic polymers.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected a weight average molecular weight and a syrup viscosity from the overlapping portion of the ranges taught by Koyanagi because overlapping ranges have been held to be prima facie obviousness.
In light of the overlap between the claimed multilayer composition and that disclosed by Koyanagi, it would have been obvious to one of ordinary skill in the art to use a multilayer composition that is both disclosed by Koyanagi and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 

Regarding claim 11, Koyanagi teaches the elements of claim 1, and Koyanagi teaches the fibers can be glass fibers, carbon fibers, nylon fibers, aramid fibers, polyester fibers, or polyethylene or polypropylene fibers (paragraph 011).

Claims 2, 4, and 7 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al. (JP 2000/006328 A, published 11 Jan. 2000, hereinafter Koyanagi) in view of Krueger et al. (WO 2012/136235 A1, published 11 Oct. 2012, hereinafter Krueger).
Regarding claims 2, 4, and 7, Koyanagi teaches the elements of claim 1.
Koyanagi does not disclose an intermediate layer in his laminate.
Krueger teaches a multi-coat bodywork component that comprises two layers of polymer materials, which are at least partially cured after deposition, followed by introduction of a fiber material and a matrix-forming polymer material, which is at least partially cured, followed by demoulding (Abstract).  Krueger teaches that the polymers in his two layers of polymeric material are composed of 100% methyl (meth)acrylate (claim 1).
Given that Koyanagi and Krueger are drawn to drawn to laminates of acrylic resins layers attached to fiber reinforced resins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a laminate with two PMMA .

Claim 8 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al. (JP 2000/006328 A, published 11 Jan. 2000, hereinafter Koyanagi) in view of Krueger et al. (WO 2012/136235 A1, published 11 Oct. 2012, hereinafter Krueger) and further in view of Kanayama (JP H05/176855 A, published 20 Jul. 1993, hereinafter Kanayama).
Regarding claim 8, Koyanagi in view of Krueger teaches the elements of claim 2.
Koyanagi in view of Krueger does not disclose an intermediate layer of ABS.
Kanayama teaches that the choice of resins to use in a fiber-reinforced laminate depends on heat resistance, moldability, cost, and appearance.  Kanayama teaches that resins to be considered are PMMA and ABS (paragraph 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ABS as the first coating layer of Koyanagi in view of Krueger, given that Kanayama teaches ABS is an equivalent thermoplastic polymer to PMMA in laminating to fiber-reinforced layers, depending on the application (paragraph 0016).

Response to Arguments
Applicant's arguments filed 09 Feb. 2022 have been fully considered, but they were not persuasive.   
Applicant amended claims 1 and 2.
Applicant argues they have previously amended claim 1 to make clear that the matrix is formed from the polymerized syrup.
However, claim 1 does not make this clear.
Applicant has amended claim 1 to require that the product is made in a closed mold, whereas the applied prior art employs pultrusion, which is an open operation.
However, as presented above, claim 1 is a product claim, not a process claim.  Applicant needs to provide evidence that the claimed final product and the product taught by the applied prior art are patently distinct.
Further, as presented above, Koyanagi teaches the elements of claim 1 teaches a closed mold process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Amekawa et al. (JP 2001/058329 A, published 06 Mar. 2001) teaches a fiber reinforced molding of methyl methacrylate resin.  Yamamoto (JP 2001/145579 A, published 29 May 2001) teaches a fiber reinforced resin layer laminated to two acrylic resin sheets.  Yasuda et al. (JP H04/226740 A, published 17 Aug. 1992) teaches the use of an acrylic resin solution with the claimed viscosity for impregnating a reinforcing fiber.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787